department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a wta-n-107833-00 offic e of c h ief c o u n sel number release date uilc memorandum for renee brotman from george baker assistant to branch chief branch subject revrul_99_7 issues this chief_counsel_advice responds to your request at our meeting on date for guidance in applying revrul_99_7 1999_5_irb_4 the questions you posed originated with and this memorandum may be shared with field offices we have identified certain broad issues for which additional guidance would be helpful and we have addressed these issues below chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent overnight travel v daily trips revrul_99_7 and the scenarios deal only with daily transportation_expenses - that is transportation_expenses incurred by an employee in going from the residence to a work location and back to the residence within a day neither revrul_99_7 nor the scenarios deal with overnight travel_expenses the tax treatment of overnight travel_expenses is governed by revrul_93_86 1993_2_cb_71 and involves an analysis of the employee’s tax_home worksite-to-worksite trips and flexiplace the scenarios by focusing on residence-to-business trips did not deal with business- to-business trips revrul_99_7 however restates the general_rule that the costs of going between one business location and another business location are deductible business_expenses thus reimbursements for trips by an employee between work locations away from the employee’s residence continues to be nontaxable this general_rule does not apply where one of the business locations is the employee’s residence the applicable rule in that case is stated in holding of revrul_99_7 which requires that an office-in-the-home meet the principal_place_of_business criteria under sec_280a and that the trip be to a work location in the same trade_or_business as that of the office-in-the-home wta-n-107833-00 whether an office-in-the-home meets the requirements of sec_280a depends on the particular facts and the irs has not issued guidance regarding whether a traditional flexiplace arrangement meets these requirements we note however that an employee’s office-in-the-home expenses are not deductible under sec_280a unless the office is the employee’s principal_place_of_business is used regularly and exclusively and is for the convenience_of_the_employer this is inherently a factual determination if an employee maintains an office-in-the-home that does not meet the requirements of sec_280a then trips between the residence and other work locations are nondeductible commuting expenses unless the temporary_work_location rules in revrul_99_7 apply location of employment v nature of assignment questions have been raised concerning whether the nature of an employee’s duties with respect to an assignment has any effect on the taxability issue generally the nature of the duties is irrelevant the focus in revrul_99_7 is on the taxpayer’s employment at a work location - that is the taxpayer’s physical presence performing services at a particular location for example if a particular employee expects to work on site on a project for only a month period it would be irrelevant that the project on the whole is expected to last for more than year by the same token if an employee works at a project site for months the employment would be nontemporary even if the work consisted of a series of separate phases of the project an employee’s job classification is irrelevant in determining whether the employee is performing services at a location for a temporary period metropolitan area questions have arisen about whether there is a special rule for non-overnight assignments to work locations outside of metropolitan area in which the employee normally works for employees who have at least regular work location away from the employee’s residence which the scenarios have assumed is the case for the types of employees we have discussed it makes no difference whether an assignment at a temporary location is inside or outside this metropolitan area if an employee only works at a series of temporary jobs and has no regular work location then the metropolitan area issue comes into play the transportation_expenses incurred only for temporary work locations outside of the metropolitan area are considered business_expenses wta-n-107833-00 break rule and infrequent trips questions have arisen about whether a break_in_service at a particular location will restart the clock in determining whether employment at the location following the break is temporary or whether the two periods of employment in the same location are aggregated in applying the 1-year limitation because of the highly individual nature of the factual inquiry involved the irs has not issued general guidance in this area it is clear however that a short break of or weeks is inconsequential in this regard but that a break of more than year will restart the clock in a similar vein there have been questions about infrequent trips to a work location that is expected to extend over a year such as quarterly trips to a manager’s meeting again the irs has no general guidance to offer as to whether these types of assignments will be treated as discrete temporary periods of employment or as one extended period of employment we note that revrul_90_23 1990_1_cb_28 considered the situation of a taxpayer with numerous work locations a taxpayer may be considered as working or performing services at a particular location on a regular basis whether or not the taxpayer works or performs services at that location every week or on a set schedule thus for example daily transportation_expenses incurred by a doctor in going between the doctor’s residence and one or more offices clinics or hospitals at which the doctor works or performs services on a regular basis are nondeductible commuting expenses although revrul_99_7 superseded revrul_90_23 both rulings treat trips to regular work locations as nondeductible commuting expenses
